J-S29033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: K.C., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: N.W.C., FATHER             :
                                       :
                                       :
                                       :
                                       :   No. 243 WDA 2022

             Appeal from the Order Entered January 26, 2022
 In the Court of Common Pleas of Jefferson County Civil Division at No(s):
                        CP-33-DP-0000004-2021

 IN THE INTEREST OF: M.C., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: N.W.C., FATHER             :
                                       :
                                       :
                                       :
                                       :   No. 244 WDA 2022

             Appeal from the Order Entered January 26, 2022
 In the Court of Common Pleas of Jefferson County Civil Division at No(s):
                        CP-33-DP-0000002-2021

 IN THE INTEREST OF: F.C., A MINOR :       IN THE SUPERIOR COURT OF
                                   :            PENNSYLVANIA
                                   :
 APPEAL OF: N.W.C., FATHER         :
                                   :
                                   :
                                   :
                                   :
                                   :       No. 245 WDA 2022

             Appeal from the Order Entered January 26, 2022
 In the Court of Common Pleas of Jefferson County Civil Division at No(s):
                        CP-33-DP-0000003-2021
J-S29033-22


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                        FILED: OCTOBER 31, 2022

        N.W.C. (“Father”) appeals from the orders changing the permanency

goals of his children, K.C., M.C., and F.C. (collectively, “Children”), to

adoption.1    Additionally, Father’s counsel has filed a petition for leave to

withdraw and an accompanying brief pursuant to Anders v. California, 386

U.S. 738 (1967).

        The record reveals that Jefferson County Children and Youth Services

(“CYS”) filed an application for emergency protective custody of Children on

January 5, 2021. In the application, CYS alleged that it had received reports

that Father had physically abused M.C. (born 2013) by striking her with a belt

and that S.C. (“Mother”) had also participated in the abuse. CYS requested

emergency custody of M.C., as well as her younger brother F.C. (born 2014)

and sister K.C. (born 2020) based upon the reported physical abuse as well

as lack of proper parental care and control. Emergency custody was granted,

and a shelter care order was entered on January 8, 2021 after a hearing.

Children were placed in foster care together, and, on January 27, 2021, the

trial court entered orders adjudicating Children dependent.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1Father filed a separate notice of appeal at each trial court docket, as required
by Pa.R.A.P. 341. Father’s appeals were consolidated sua sponte by this Court
on March 18, 2022. Children’s mother, S.C., did not appeal from the goal
change orders.

                                           -2-
J-S29033-22



      Permanency review hearings were held on May 26 and September 22,

2021 and January, 26 2022. On the date of the last hearing, the trial court

entered orders changing the permanency goals of Children from “return home”

to adoption. Father filed timely appeals and Pa.R.A.P. 1925(b) statements,

and on May 9, 2022, the trial court issued a Pa.R.A.P. 1925(a) opinion.

      Before reaching the merits of this appeal, we must first address whether

counsel’s petition to withdraw and accompanying brief comply with the

procedure outlined in Anders and related case law. See In re J.D.H., 171

A.3d 903, 906 (Pa. Super. 2017) (holding that Anders procedure for

withdrawal of court-appointed counsel applies in appeals from goal change

orders, even in the absence of an involuntary termination decree). In order

to withdraw under Anders, counsel must

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the Anders brief to the appellant; and 3) advise the appellant
      that he or she has the right to retain private counsel or raise
      additional arguments that the appellant deems worthy of the
      court’s attention.

Id. at 907 (quoting Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.

Super. 2013) (en banc); brackets omitted).

      With respect to the third requirement, counsel must “attach to their

petition to withdraw a copy of the letter sent to their client advising him or

her of their rights.” Id. (quoting Commonwealth v. Millisock, 873 A.2d

748, 752 (Pa. Super. 2005)).    Because a parent has a continuing right to



                                    -3-
J-S29033-22



counsel in dependency proceedings, an attorney seeking to withdraw in an

appeal from a goal change order is required to

     inform the parent of his or her right to counsel in any subsequent
     dependency or involuntary termination proceedings. Counsel
     must also inform the parent that, if he or she cannot afford
     counsel, he or she may contact the trial court in order to obtain
     new counsel. This information must be conveyed to the parent at
     the same time that counsel informs the parent of his or her other
     rights pursuant to Anders[.]

Id. at 906-07.

     Furthermore, the Anders brief must:

     (1) provide a summary of the procedural history and facts, with
     citations to the record;

     (2) refer to anything in the record that counsel believes arguably
     supports the appeal;

     (3) set forth counsel’s conclusion that the appeal is frivolous; and

     (4) state counsel’s reasons for concluding that the appeal is
     frivolous. Counsel should articulate the relevant facts of record,
     controlling case law, and/or statutes on point that have led to the
     conclusion that the appeal is frivolous.

Id. at 907 (quoting Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa.

2009)).

     In his petition to withdraw, counsel indicated that he had thoroughly

reviewed the record and determined that there are no non-frivolous grounds

for this appeal. Counsel sent a letter to Father advising him of his right to

retain new counsel or proceed pro se and raise any additional issues he




                                    -4-
J-S29033-22



deemed worthy of this Court’s attention.2 Counsel’s letter also advised Father

of his right to appointed counsel in any subsequent dependency or termination

proceeding and that he should contact the court to obtain new counsel if he

could not afford it. See id. at 906-07. This letter was attached to counsel’s

petition for withdraw, and it indicates that counsel provided Father with the

petition to withdraw and Anders brief; counsel’s certificates of services

likewise demonstrate that the relevant filings were served on Father.

Furthermore, counsel’s Anders brief includes a summary of the relevant

procedural and factual history of this case and discusses the reasons upon

which counsel bases his conclusion that the appeal is frivolous, with citations

to the record and applicable case law.

       We thus conclude that counsel has complied with the procedural

requirements for withdrawal, and we proceed to review the merits of this

appeal. We first consider the issue raised by counsel in his Anders brief and

determine whether it is in fact frivolous.       Id. at 908.   In addition, if we

determine that the issue raised by counsel is frivolous, we then proceed to

“conduct an independent review of the record to discern if there are any

additional, non-frivolous issues overlooked by counsel.”           Id. (quoting

Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015)).



____________________________________________


2As of the date of this decision, Father has not filed a pro se brief with this
Court, nor has privately retained counsel entered an appearance on Father’s
behalf.

                                           -5-
J-S29033-22



      Counsel raises the following issue in his brief: “Whether the lower court

erred in changing the permanency placement goal to adoption?” Anders Brief

at 4. Our review of an order changing the goal of the dependency proceeding

from reunification to adoption is under an abuse of discretion standard. In

the Interest of H.J., 206 A.3d 22, 25 (Pa. Super. 2019); J.D.H., 171 A.3d

at 908. “In order to conclude that the trial court abused its discretion, we

must determine that the court's judgment was manifestly unreasonable, that

the court did not apply the law, or that the court’s action was a result of

partiality, prejudice, bias or ill will, as shown by the record.” H.J., 206 A.3d

at 25 (citation omitted). We must accept the findings of fact and credibility

determinations of the trial court if they are supported by the record, but we

are not required to accept the lower court’s inferences from those facts or

conclusions of law. J.D.H., 171 A.3d at 908. Where the trial court’s findings

are supported by competent evidence, this Court will affirm “even if the record

could also support an opposite result.” H.J., 206 A.3d at 25 (citation omitted).

      Pursuant to Section 6351(f) of the Juvenile Act, 42 Pa.C.S. § 6351(f),

      when considering a petition for a goal change for a dependent
      child, the juvenile court is to consider, inter alia: (1) the
      continuing necessity for and appropriateness of the placement;
      (2) the extent of compliance with the family service plan; (3) the
      extent of progress made towards alleviating the circumstances
      which     necessitated     the   original   placement;     (4)    the
      appropriateness and feasibility of the current placement goal for
      the children; (5) a likely date by which the goal for the child might
      be achieved; [and] (6) the child’s safety[.]

J.D.H., 171 A.3d at 908 (citation omitted).



                                      -6-
J-S29033-22



        While not explicitly addressed in Section 6351, the trial court should also

“consider the bond between the child and his parents, foster parents, and

siblings.” In re M.T., 101 A.3d 1163, 1175 (Pa. Super. 2014) (en banc).

“[W]hile parental progress toward completion of a permanency plan is an

important factor, it is not to be elevated to determinative status, to the

exclusion of all other factors.” Id. (citation omitted). However, “[i]t is well

settled that the focus of all dependency proceedings, including goal change

proceedings, is on the safety, permanency, and well-being of the child and the

best interests of the child must take precedence over all other considerations.”

H.J., 206 A.3d at 25. Thus, “[i]n considering a goal change motion, the trial

court has a responsibility to look to the best interests of [the c]hild and not

those of [the c]hild’s parents.” In the Interest of T.M.W., 232 A.3d 937,

945 (Pa. Super. 2020).

        Where reunification with the parent is not in the child’s best interests,

the trial court may determine that adoption is the appropriate permanency

goal.    42 Pa.C.S. § 6351(f.1)(2); H.J., 206 A.3d at 25.        “When the child

welfare agency has made reasonable efforts to return a foster child to his or

her biological parent, but those efforts have failed, then the agency must

redirect its efforts towards placing the child in an adoptive home.” H.J., 206

A.3d at 25 (citation omitted). “[A] child’s life simply cannot be put on hold in

the hope that the parent will summon the ability to handle the responsibilities

of parenting.” J.D.H., 171 A.3d at 908 (citation omitted).




                                        -7-
J-S29033-22



      In this matter, Children initially came to the attention of CYS in October

2020 following reports of Children’s poor hygiene, as well as reports of

physical abuse resulting in bruising and marks, including F.C. being hit by a

belt. N.T., 1/8/22, at 6-7. Father and Mother (“Parents”) were advised by

CYS not to use the belt for discipline of Children, but CYS received another

report in early January 2021 that M.C. had numerous bruises on her back and

leg. Id. at 7. M.C. reported to CYS that she had been struck by the belt

numerous times, and Father admitted to hitting her after she lied about taking

a piece of chocolate. Id. at 7-8.

      Children were removed from Parents’ care and placed in foster care

together.   At the January 27, 2021 hearing, Children were adjudicated as

dependent based upon the stipulation of Parents. N.T., 1/27/22, at 4-5. CYS

requested at the hearing that Parents complete a psychological evaluation and

take anger management classes. Id. at 6.

      At the first review hearing, in May 2021, Rebecca Sallack, the CYS

caseworker, reported that Parents had been recommended to participate in

therapy following their psychological evaluation, but they had not followed up

promptly to schedule with a therapist and therefore they had not begun

therapy as of the date of the hearing. N.T., 5/26/21, at 12-14, 17. Father

had completed anger management and parenting courses; however, there

was concern as to whether Parents would be able to implement what they had

learned during the courses as they continued to justify their physical discipline

of Children. Id. at 17-20. Concerns were noted during supervised visits with

                                      -8-
J-S29033-22



Children, which were then suspended; these concerns included Father’s

difficulty in connecting with Children and his discipline of both of the older

Children when only one had misbehaved. Id. at 20-24, 34-35. The older

Children’s behavior markedly improved following the suspension of the

supervised visits, with M.C. ceasing engaging in certain violent behavior and

bullying of F.C. and F.C. becoming more assertive and social. Id. at 54-63.

In addition, F.C. ceased urinating himself at school after being placed in foster

care, but the habit returned in the days just prior to and after the supervised

visits. Id. at 8, 25, 47-48.

       Father made some progress by the time of the second review hearing in

September 2022, with Father accepting criminal responsibility for the abuse

of M.C. and his recognition that he was at least partly responsible for the

physical discipline that led to removal. N.T., 9/22/21, at 15, 24. Father also

attended the majority of his anger management classes and he had

acknowledged that he had anger problems in the marital relationship. Id. at

8-13, 24, 26.    However, there were significant issues in Parents’ home,

including overpowering urine and body odors that had been reported at the

last hearing and marital discord resulting from Mother’s affair with a man she

had invited to live in the home and Father’s subsequent physical fights with

him.   Id. at 11-16, 18-19, 26; N.T., 5/26/21, at 22-23.        There was also

concerning behavior when Parents visited M.C. in the hospital after she had

emergency appendix surgery and engaged in “play pinching,” including on her

abdomen. N.T., 9/22/21, at 17, 25. In addition, Parents repeatedly tickled

                                      -9-
J-S29033-22



F.C. when they saw him on the morning of the hearing, despite the fact that

he was sick with a cold. Id. at 36.

     The CYS caseworker reported at the September hearing that Children

had moved to a new foster home since the last hearing and that the negative

behaviors of M.C. and F.C. had significantly decreased since the move. Id. at

39-41. The foster parents were fully caring for Children’s needs and indicated

that they are interested in a long-term placement. Id. at 41, 44-45. Further,

M.C. and F.C. informed the caseworker that, while they wanted to visit with

Parents, they preferred to stay with the new foster family rather than be

returned to Parents. Id. at 44.

     At the final hearing on January 26, 2022, the situation was

“progressively getting worse and worse and worse.” N.T., 1/26/22, at 26.

While Father had completed his parenting and two rounds of anger

management classes and was continuing to visit his mental health therapist

with some absences, id. at 10-12, 31, the CYS caseworker summarized the

multiple concerns that had been detected during the in-person visits:

     [CYS] has concern[s] with parents’ inability to interact
     appropriately with their children, constant tickling, inappropriate
     touches, smacking, mixed directions to the children during visits,
     winding them up and then telling them to calm down, concerns of
     them making the kids get up and do things for them, . . . parents
     ignoring [F.C.], putting kids in timeout and not explaining to them
     why they’re in timeout, forgetting they’re in timeout. The kids
     have to ask, Mommy, Daddy, Mommy, Daddy, Mommy, Daddy.

     Inability to work through [F.C.’s] homework. [F.C.] is really hard
     to get to settle to do homework. The parents get quickly irritated
     with [F.C.] for not eating or doing his homework. Concerns with


                                      - 10 -
J-S29033-22


      the parents ignoring suggestions by [the family advocate and
      counselor] who supervise[] the visits . . .

      [F.C.’s] twitching and his flinching have increased since visits
      started back up. Concerns for [F.C.] urinating his pants during
      visits, concerns for the parents’ inability to connect with their
      children, talk with them about things that they like to do.

      The parents have had 11 visits, have not been able to apply what
      they have learned through parenting [classes] during these visits
      and failed to utilize the recommendations from [the professional
      staff] who supervise[] the visits.

Id. at 10-11.

      The visits were halted in early January 2022 due to Parents’ lack of

cooperation, poor communication, and not following through on parenting

recommendations. Id. at 8, 12-17, 26-28. Parents were not amenable to

scheduling home visits with the caseworker, and therefore CYS was also not

able to inspect their home after October 2021. Id. at 13, 29. CYS was thus

not able to ensure that Children would have a safe environment in Parents’

home when prior visits had revealed that there were two different men

periodically staying at the home, one who had engaged in inappropriate

discipline of Children and the second who was Mother’s paramour and had

been involved in physical altercations with Father. Id. at 15, 31.

      The CYS caseworker testified that the agency’s recommendation was

that the goal be changed to adoption. Id. at 18. She explained that the foster

parents were providing for all of Children’s needs, including special needs

related to F.C.’s behavioral issues and M.C.’s medical crisis, and that foster

parents keep Children in well-structured routines and do not have difficulty in

making Children do their homework. Id. at 35-36, 39-40. Children refer to

                                    - 11 -
J-S29033-22



foster parents as “mommy” and “daddy” and they were not upset that the

visits with their Parents were suspended, nor did they request that the visits

resume. Id. at 37, 39-40. The caseworker specifically noted that M.C. was

relieved to find out that she was going to stay at the foster home through

Christmas and that F.C.’s urination problems had again begun to subside after

the visits ceased. Id. at 36, 38.

      Amanda Summy, a family advocate at the Bair Foundation, testified at

length regarding her observations of Parents’ problematic behavior during the

11 visits she supervised. Id. at 42-55. While Summy acknowledged that the

first two visits went well, she described various instances of inappropriate play

in the remaining visits, including Father’s frequent and prolonged tickling and

play wrestling with M.C., as well as one instance when he bit her finger and

hit her on the hand. Id. at 45-54. Father also squeezed M.C. and F.C. around

the head and body on several occasions; the tickling, rough play, and playful

smacks often ended up with Children crying or in pain. Id. at 50-54. Father

also at times had difficulty in containing his anger during the visits, such as

instances in which he raised his voice, told F.C. to stop his involuntary

twitching, and physically moved F.C.’s head in an attempt to get him to focus

on his homework. Id. at 51-53, 61-62. Summy also explained that Parents

were argumentative with the counselor who was monitoring the visits

remotely,   completely   disregarded    her   advice,   and   they   showed   no

improvement in being able to read or respond to Children’s emotional needs.

Id. at 48, 55, 64.

                                     - 12 -
J-S29033-22



      Annette Tucker, the licensed professional counselor who worked with

Parents on their supervised visits, also described a progressive worsening of

Parents’ performance during the visits. Id. at 69. Tucker described concerns

relating to Father’s aggressive play to the point that M.C. jumped back in fear

once when Father simply walked by her, Parents’ apparent lack of any

emotional attachment to Children, and their inability to control Children’s

chaotic behavior.    Id. at 70-72.    Tucker also stated that Parents were

inattentive to Children, often ignoring their requests for attention and

forgetting that one of the Children was in a timeout for periods of up to 20

minutes. Id. at 72-73, 75. Tucker summarized her opinion of Parents’ style

of discipline as “abuse.” Id. at 77. She also explained that Father’s “nonstop”

tickling of M.C., particularly on her inner thigh, was “a red flag for sexual

abuse.” Id. at 74-76, 88.

      By contrast, Tucker stated that her observations of Children’s

interactions with their foster parents were positive. Id. at 78-79. Children

call the foster parents “mom” and “dad,” and the foster parents listened to

Children and comforted them as needed after the visits. Id. When asked for

her recommendation, Tucker stated that she believed that the visits with

Parents should end because the Children’s “ticks are back” and they are

exhibiting “trauma responses.” Id. at 80; see also id. at 101-02. Tucker

said that, in light of the lack of Parents’ progress, they could not provide the

stable environment Children need to become successful adults. Id. at 80.




                                     - 13 -
J-S29033-22



     The final witness at the January 26, 2022 hearing was Allen Ryan, Ph.D.,

who was admitted as a child psychology expert and who had reviewed various

records associated with the case. Dr. Ryan opined that Parents expressed no

interest in positive parenting changes to the point that it appeared to be a

waste of agency resources to continue to engage with them. Id. at 110. Dr.

Ryan noted that Parents appeared to lack a strong and secure bond with

Children and Children were fearful of Parents.     Id. at 111-12.    Dr. Ryan

indicated that reunification could lead to further abuse and that psychiatric

evaluation of Parents, with potential medication and additional months of

therapy, was necessary before reunification could even be considered. Id. at

113-15, 121.

     The trial court explained its rationale for ordering the change of the

permanency goal to adoption in its Pa.R.A.P. 1925(a) opinion:

     In this case, the children had been in foster care for just over a
     year when the [c]ourt changed the goal from reunification to
     adoption. For a substantial amount of that time, they had no
     contact with Father, who was a significant source of their trauma.
     During that period, Father worked toward checking off his
     permanency plan requirements, including the completion of a
     second round of anger management as ordered by this Court.
     Once visitation commenced, however, he demonstrated a near-
     complete inability to implement the skills he was supposed to have
     learned by then. More than simply unable, he was also unwilling
     to take advice from the expert attending visits by Zoom (and once
     in person) with the specific goal of helping him to appropriately
     connect and interact with his children. What followed was that
     Father’s parenting skills by the eleventh visit were worse than they
     had been during the first visit. It was not he who suffered because
     of it, though; it was his children, whose anxiety and trauma
     responses increased over time, causing them to regress after
     experiencing months of continuous improvement while outside of

                                    - 14 -
J-S29033-22


      their parents’ influence. The [c]ourt had no expectation that
      staying the course would do anything but expose the children to
      additional trauma, either.     Father’s lack of awareness or
      willingness to change gave it no reason to imagine that things
      would be different any time soon.

      The goal change no doubt seems unfair to a parent who can
      honestly say, “But I was checking off permanency plan boxes.” As
      Father has evidenced, however, one does not absorb good
      parenting skills by attending classes or counselling; he can do
      either or both ad nauseum, pass any number of written exams,
      and still be unable to be an effective parent. In such instances,
      the law does not require courts to leave the affected children
      languishing in foster care with the hope that more time and more
      classes will eventually rectify their parents’ deficiencies. On the
      contrary, it prioritizes the children’s need for permanency.

      In these cases, the children’s best chance was effectuated by a
      goal change. Currently they are living with a nurturing foster
      family in whose care they have been thriving—a family that, by all
      indications, will in fact provide permanency. Father’s history, on
      the other hand, indicates that he will not be a viable permanency
      option any time in the near future.

Trial Court Opinion, 5/9/22, at 1-2.

      Upon review, we agree with counsel that any challenge to the trial

court’s exercise of discretion in ordering the change of permanency goals to

adoption would be wholly frivolous. The record is replete with evidence that

Parents had made little progress towards remedying the issues that led to

removal more than 12 months before the goal change orders. While they

completed parenting and anger management classes, Parents were unable to

apply the lessons they learned during the classes when interacting with

Children and rejected nearly all of the recommendations given to them by the

counselor who supervised the visits. In fact, the witnesses were unanimous

that Parents’ parenting skills worsened over the course of the supervised


                                       - 15 -
J-S29033-22



visits, rather than showing improvement.       Father, in particular, exhibited

numerous concerning behaviors—including rough play to the point that he

caused Children distress and pain, ignoring Children, and an inability to

effectively discipline Children or direct them towards productive activities—

and he resisted various requests to alter his parenting style.     Parents also

failed to make their home available for inspection by CYS to ensure that it

would provide a safe environment for Children, which was a concern as a

result of the home’s unsanitary condition and reports of several individuals

who were staying in the home who presented a potential threat to Children’s

safety.

      Additionally, the record amply supports the trial court’s conclusion that

Children are well-cared for in their current foster home. Foster parents are

providing for Children’s health, educational, and emotional needs and have

been able to provide the stability and supporting family environment that is

lacking in their relationship with Parents.   The salutary effect of life in the

foster home is most evident when taking into account the testimony that

Children’s behavioral and anxiety issues abated the more time spent in the

foster home and apart from Parents. Foster parents have also indicated that

they hope to provide a long-term placement that will allow Children to thrive

as they grow towards adulthood.

      As counsel notes, the trial court’s goal change orders address each of

the relevant factors under Section 6351(f) of the Juvenile Act, including the

continuing necessity and appropriateness of the placement, Children’s safety

                                    - 16 -
J-S29033-22



in their current foster home, and Parents’ progress towards alleviating the

conditions which necessitated the placement.           See Orders, 1/26/22; 42

Pa.C.S. § 6351(f)(1), (3), (6).3           The testimony developed at the three

permanency hearings demonstrates that Father did make some progress

towards achieving the goals of the permanency plan, but he failed to put any

of the parenting lessons he had been instructed on into practice.4

Furthermore, CYS has clearly made “reasonable efforts” to return Children to

Parents, but those efforts have failed and the agency has properly redirected

its efforts towards placing Children in an adoptive home. H.J., 206 A.3d at

25 (citation omitted).

       Based on the foregoing, we agree with counsel that the issue raised in

his Anders brief is wholly frivolous and that the trial court acted within its
____________________________________________


3  Although Section 6351(f)(9) provides that the trial court give extra
consideration to the well-being of any child that has been in placement for at
least 15 of the last 22 months, this Court has explained that “the fifteen-to-
twenty-two-month timeframe set forth in the Juvenile Act is not prerequisite
to a goal change, but rather is an aspirational target in which to attain
permanency.” J.D.H., 171 A.3d at 909 (citation and quotation marks
omitted). Therefore, this section is not a guarantee to parents that they will
have at least 15 months within which to achieve an acceptable level of
parental capacity, id., and the trial court here did not err by changing
Children’s permanency goal to adoption after approximately 12½ months.
See id. (concluding that trial court acted in accordance with Juvenile Act when
changing permanency goal to adoption even though only seven months had
lapsed since removal).
4 This Court has affirmed trial court decisions changing the permanency goal
to adoption in cases where the parent had made substantial progress towards
completion of the permanency plan but failed to apply parenting lessons and
still exhibited problematic parenting skills. See, e.g., M.T., 101 A.3d at 1175-
76; In re N.C., 909 A.2d 818, 825-26 (Pa. Super. 2006).

                                          - 17 -
J-S29033-22



discretion and in accordance with the Children’s best interests in changing

their permanency goals to adoption.     In addition, we have reviewed the

certified record and have discovered no additional non-frivolous issues.

Therefore, we grant counsel’s petition to withdraw and affirm the January 26,

2022 orders.

     Orders affirmed. Petition to withdraw granted.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2022




                                   - 18 -